The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to flash memory controllers, and more particularly, to an encoder built-in self-test circuit applied in a flash memory controller, and an associated method.
The prior arts of record (Weng., US 9,703,627, as example of such prior arts) teaches A self-test method of a flash memory device, however fail to teach the claimed specifics of:
 “wherein, without accessing any flash memory, the control circuit generates input data to the encoder, and the encoder encodes the input data to generate a check code to the control circuit,
wherein the control circuit and the encoder perform multiple loop operations, and each of the loop operations comprises:
(a)          utilizing the control circuit to generate Kth input data to the encoder, wherein K is a positive integer; and
(b)          utilizing the encoder to encode the Kth input data to generate a Kth check code wherein the Kth check code is used by the control circuit to generate (K+1)th input data of the encoder in a next loop operation;” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 8.

“without accessing any flash memory: 
generating input data to an encoder;
utilizing the encoder to encode the input data to generate a check code;
wherein the operation of generating the input data is performed by a control circuit, the control circuit and the encoder perform multiple loop operations, and each of the loop operations comprises:
(a) utilizing the control circuit to generate a Kth input data to the encoder, wherein K is a positive integer; and
(b) utilizing the encoder to encode the Kth input data to generate a Kth check code, wherein the Kth check code is used by the control circuit to generate (K+1)th input data of the encoder in a next loop operation;” 
as it pertains to the other portions of the claim as a whole, in a manner that would not motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion for Independent claim 12.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 8-17, and 20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111 

/CYNTHIA BRITT/Primary Examiner, Art Unit 2111